969 So. 2d 1226 (2007)
CITY OF KISSIMMEE and Preferred Governmental Claims Solutions, Petitioners,
v.
Mark WEIMER, Respondent.
No. 1D07-4694.
District Court of Appeal of Florida, First District.
December 17, 2007.
Barbara A. Eagan and Michael Broussard of Broussard, Cullen, DeGailer & Eagan, P.A., Orlando, for Petitioners.
Mark Weimer, pro se, Respondent.
PER CURIAM.
We find that the motion for disqualification of the Judge of Compensation Claims was improvidently granted as it was both untimely and did not state facts which would cause a reasonably prudent person to fear that he or she would not get a fair or impartial hearing. Accordingly, the petition for writ of mandamus is granted and the cause is remanded to the Judge of Compensation Claims with directions to withdraw the order of recusal and proceed to a disposition on the merits of the petition for benefits.
PETITION GRANTED.
BROWNING, C.J., KAHN and ROBERTS, JJ., concur.